09-3658-ag
    Feng v. Holder
                                                                                  BIA
                                                                            Abrams, IJ
                                                                          A094 787 245
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 3 rd day of June, two thousand ten.

    PRESENT:
             JON O. NEWMAN,
             ROBERT A. KATZMANN,
             PETER W. HALL,
                    Circuit Judges.
    _______________________________________

    DONG XING FENG,
             Petitioner,
                     v.                                    09-3658-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    ______________________________________
    FOR PETITIONER:         Lewis Hu, New York, N.Y.
FOR RESPONDENT:    Tony West, Assistant Attorney General,
                   Civil Division; Blair T. O’Connor,
                   Assistant Director, Office of Immigration
                   Litigation; Rachel Browning, Trial
                   Attorney, Office of Immigration
                   Litigation, Civil Division, U.S.
                   Department of Justice, Washington, D.C.
     UPON DUE CONSIDERATION of this petition for review of a
Board of Immigration Appeals (“BIA”) decision, it is hereby
ORDERED, ADJUDGED, AND DECREED that the petition for review
is DENIED.

     Petitioner, Dong Xing Feng, a native and citizen of the
People’s Republic of China, seeks review of a July 29, 2009
order of the BIA affirming the January 11, 2008 decision of
Immigration Judge (“IJ”) Steven R. Abrams denying
petitioner’s application for asylum, withholding of removal,
and relief under the Convention Against Torture (“CAT”). In
re Dong Xing Feng, No. A 094 787 245 (B.I.A. July 29, 2009),
aff’g No. A 094 787 245 (Immig. Ct. N.Y. City Jan. 11,
2008). We assume the parties’ familiarity with the
underlying facts and procedural history of the case.

     Under the circumstances of this case, we consider both
the IJ’s and the BIA’s opinions. See Jigme Wangchuck v.
Dept’t of Homeland Security, 448 F.3d 524, 528 (2d Cir.
2006). The applicable standards of review are well-
established. See Corovic v. Mukasey, 519 F.3d 90, 95 (2d
Cir. 2008); Salimatou Bah v. Mukasey, 529 F.3d 99, 110 (2d
Cir. 2008).

     Substantial evidence supports the IJ’s adverse
credibility determination. In evaluating Feng’s
credibility, the IJ found that: (1) his testimony regarding
his practice of Falun Gong was contradicted by his witness’s
testimony and his documentary evidence in several respects;
(2) it was implausible that his parents refused, for no
reason, to send him a receipt for a fine they were allegedly
forced to pay because of his Falun Gong activities; and
(3) he failed to provide any corroboration for his claim
that his name and picture were published in a Chinese
newspaper identifying him as a Falun Gong practitioner.
Feng does not challenge these findings, which accordingly
stand as valid bases for the IJ’s credibility determination.

                             2
See Shunfu Li v. Mukasey, 529 F.3d 141, 147-48 (2d Cir.
2008).

     The IJ further found that Feng testified inconsistently
regarding the police raids that allegedly resulted in his
detention for practicing Falun Gong. Indeed, although he
testified that the raids occurred on Tuesdays, the dates he
provided for the raids were both Mondays. Despite Feng’s
argument that this discrepancy was an innocent mistake
caused by his nervousness at his hearing, a reasonable
factfinder would not have been compelled to credit that
explanation. See Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d
Cir. 2005). Moreover, the IJ was entitled to rely on any
discrepancy, no matter how minor, so long as the totality of
the circumstances indicated that Feng was not credible. See
8 U.S.C. § 1158(b)(1)(B)(iii).

     In addition to challenging the IJ’s adverse credibility
determination, Feng argues that the IJ: (1) erred in finding
that he incorrectly performed one of the Falun Gong
movements; and (2) violated his due process rights by
declining to order a continuance to allow him an opportunity
to submit additional evidence. However, as Feng failed to
raise these arguments before the BIA, we decline to address
them. See Lin Zhong v. U.S. Dept of Justice, 480 F.3d 104,
119-20 (2d Cir. 2007).

     For the foregoing reasons, the petition for review is
DENIED. As we have completed our review, any pending motion
for a stay of removal in this petition is DISMISSED as moot.
Any pending request for oral argument in this petition is
DENIED in accordance with Federal Rule of Appellate
Procedure 34(a)(2), and Second Circuit Local Rule 34.1(b).

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             3